  Case 1:20-cv-05732-NLH Document 8 Filed 06/16/20 Page 1 of 3 PageID: 29



                     UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW JERSEY


   RAYMOND AIGBEKAEN,                    Civ. No. 20-5732 (NLH)

                  Petitioner,            MEMORANDUM OPINION & ORDER

        v.

   WARDEN,

                  Respondent.


APPEARANCES:

Raymond Aigbekaen
94655-379
Fort Dix Federal Correctional Institution
P.O. Box 2000
Joint Base MDL, NJ 08640

     Petitioner Pro Se

HILLMAN, District Judge

     WHEREAS, Movant Florence Ogansuyi filed a petition for writ

of habeas corpus under 28 U.S.C. § 2241 on behalf of Raymond

Aigbekaen asking for his release due to the COVID-19 pandemic,

see ECF No. 1; and

     WHEREAS, the Court dismissed the next friend petition for

lack of standing on May 15, 2020, see ECF No. 5; and

     WHEREAS, Petitioner now moves to reopen this matter and

proceed on his own behalf in an amended petition, see ECF No. 7,

     IT IS on this    16th    day of June, 2020

     ORDERED that the Clerk shall reopen this matter and dismiss
  Case 1:20-cv-05732-NLH Document 8 Filed 06/16/20 Page 2 of 3 PageID: 30



Movant Florence Ogansuyi from the proceedings; and it is further

     ORDERED that the Clerk shall serve a copy of the Motion for

Bail, ECF No. 6; the Amended Petition, ECF No. 7; and this Order

upon Respondent by regular mail, with all costs of service

advanced by the United States; and it is further

     ORDERED that the Clerk shall forward a copy of the Motion

for Bail, Amended Petition, and this Order to the Chief, Civil

Division, United States Attorney’s Office, at the following

email address:   USANJ-HabeasCases@usdoj.gov; and it is further

     ORDERED that as promptly as possible under circumstances,

and at least within seven (7) days of the date of the entry of

this Order, Respondent shall file and serve an Answer which

responds to the allegations and grounds in the Amended Petition

and which includes all affirmative defenses Respondent seeks to

invoke; and it is further

     ORDERED that Respondent shall file and serve with the

Answer certified copies of all documents necessary to resolve

Petitioner’s claims and affirmative defenses; and it is further

     ORDERED that Petitioner may file a response to the answer

within 14 days of receipt; and it is finally




                                    2
  Case 1:20-cv-05732-NLH Document 8 Filed 06/16/20 Page 3 of 3 PageID: 31



     ORDERED that the Clerk of the Court shall send a copy of

this Order to Petitioner by regular mail.



                                     s/ Noel L. Hillman
At Camden, New Jersey              NOEL L. HILLMAN, U.S.D.J.




                                    3
